DETAILED ACTION

Applicant’s election without traverse of Group I, claims 1-4 filed on 05/20/21 has been acknowledged and entered. By this election, claims 5-20 are withdrawn and claims 1-4 are pending in the application.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 5-20 non-elected without traverse.  Accordingly, claims 5-20 have been cancelled.

Reasons for Allowance

Claims 1-4 are allowed.

The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claim 1. Specifically, the combination of an n electrically erasable programmable read-only memory (EEPROM) array, comprising: a plurality of stacked vertical transport field effect transistors (VT FETs), wherein the stacked VT FETs each include an n-type vertical transport field effect transistor and a p-type vertical transport field effect transistor collinear with one another; a first bit line connected to a source of at least one of the n-type vertical transport field effect transistors: a second bit line connected to a source of at least one of the p-type vertical transport field effect transistors; and a word line connected to a common drain of the at least one n-type vertical transport field effect transistor and the at least one p-type vertical transport field effect transistor.  
The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THERESA T DOAN/Primary Examiner, Art Unit 2814